706 F.2d 301
83-2 USTC  P 9677
BALLOU CONSTRUCTION COMPANY, INC., as Transferee of SalinaSand Company, Inc., Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 81-2155.
United States Court of Appeals,Tenth Circuit.
April 29, 1983.

Before SETH, Chief Judge, and LOGAN and SEYMOUR, Circuit Judges.

ORDER AND JUDGMENT

1
In accordance with 10th Cir.R. 9(e) and Fed.R.App.P. 34(a), this appeal came on for consideration on the briefs and record on appeal.


2
The judgment of the United States District Court for the District of Kansas, 526 F. Supp. 403, is vacated and the matter remanded for further consideration in light of the Supreme Court's decision in United States v. Bliss Dairy, Inc., --- U.S. ----, 103 S. Ct. 1134, 75 L. Ed. 2d 130 (1983).


3
The mandate shall issue forthwith.